From a conviction and fine of $25 for abusive language under article 1020, Penal Code, appellant appeals.
The indictment is good under the statute and decisions and form laid down by Judge White, and the court correctly overruled appellant's motion to quash it. Foreman v. State, 31 Tex. Crim. 477; Trezevant v. State, 47 Tex.Crim. Rep.; Menasco v. State, 32 Tex.Crim. Rep.; Bryson v. State, 39 S.W. Rep., 365; White's Ann. P.C., sec. 986. *Page 416 
There is a suggestion by the Assistant Attorney-General that the file mark on the purported statement of facts and bills of exception have been tampered with; that they show to have been filed in the court below on May 27, 1913, and then the 7 erased and 3 placed instead. The court below adjourned on May 3, 1913, and even if twenty days had been allowed to file these papers, filing on May 27th would be too late, and he moves to strike out all these papers.
What purports to be a statement of facts has not been approved by the county judge. It can not be considered. See cases cited by Branch's Crim. Law, sec. 40.
Without a statement of facts none of appellant's bills are in a condition to be passed on by this court.
The judgment will be affirmed.
Affirmed.